DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9 and 19-25, the prior art fails to teach at least one second target to receive at least some of the first monochromatic x-ray radiation produced by the at least one first target when the at least one second target is positioned within the monochromatic x-ray component, the at least one second target configured to produce second monochromatic x-ray radiation via fluorescence in response to absorbing at least some of the received first monochromatic x-ray radiation as claimed in independent claims 1 and 24-25.
Regarding claims 10-18, the prior art fails to teach a carrier configured to accommodate the at least one second target, wherein at least a portion of the carrier is configured to be inserted into the receptacle to position the at least one second target to receive monochromatic x-rays emitted by the at least one first target, wherein the at least one second target is positioned external to the vacuum tube when the at least one second target is positioned within the receptacle as claimed in independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun et al. (US 20200098537) teaches a second target 40 generating a second monochromatic x-ray but fails to teach via fluorescence.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884